    Case 3:21-cv-00026-NJR Document 5 Filed 02/08/21 Page 1 of 4 Page ID #103




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    SHANE A. KITTERMAN,

                            Petitioner,

    v.                                                     Case No. 21-cv-00026-NJR

    SHERIFF RICHARD WATSON,

                            Respondent.

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Petitioner Shane A. Kitterman is currently incarcerated at St. Clair County Jail, and

he brings this pro se habeas action pursuant to 28 U.S.C. § 2241 and 28 U.S.C. § 2254

(Doc. 1). Kitterman seeks to challenge his present imprisonment by enforcing the terms

of a negotiated plea agreement entered in state court 25 years ago.

         In 1996, Kitterman entered into a plea agreement on a charge of aggravated

criminal sexual abuse (Doc. 1 at 3). He pled guilty and received 4 years of probation (Id.

at 94). As a condition of his plea agreement, he had an affirmative duty to register as a

sex offender until January 10, 2006. Id. Kitterman was later found to have a lifetime

registration requirement for being convicted of a felony after July 1, 2011. 1 Kitterman v.

City of Belleville, 2020 U.S. Dist. LEXIS 26290, at *11 (S. D. Ill., Feb. 14, 2020).




1
    See Court Records Search, St. Clair St. Clair County Circuit Clerk, https://www.co.st-
clair.il.us/Departments/Circuit-Clerk/Courts/Criminal-
Records/moduleId/616/defendantRRN/002101845/controller/Demographics/action/Demographics
(last visited Feb. 8, 2021). See also Bova v. U.S. Bank, N.A., 446 F. Supp. 2d 926, 930 n.2 (S.D. Ill. 2006) (noting
that a court may judicially notice public records available on government websites).

                                                  Page 1 of 4
 Case 3:21-cv-00026-NJR Document 5 Filed 02/08/21 Page 2 of 4 Page ID #104




       Currently, Kitterman is a pretrial detainee with pending charges of burglary,

disorderly conduct, obstructing justice, possession of a controlled substance in a penal

institution, child sex offender in a school zone, and failure to register as a sex offender

(Doc. 1 at 2).

       Kitterman appears to be contesting only the charges relating to a duty to register

as a sex offender. Id. at 6-7. Kitterman argues that charging him for his current failure to

register as a sex offender breaches the negotiated plea agreement from his 1996

conviction. Id. Kitterman further collaterally attacks his 1996 guilty plea on three grounds:

his guilty plea was not knowing and voluntary; he is innocent and has “secured proof of”

it; and he was deprived of his constitutional rights that led to “this conviction.” Id. This

matter is now before the Court for preliminary review.

       Rule 4 of the Federal Rules Governing Section 2254 Cases in United States District

Courts provides that upon preliminary consideration by the district judge, “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the petition and direct the clerk to notify

the petitioner.” Rule 1(b) gives this Court the authority to apply the rules to other habeas

corpus cases. Because Kitterman alleges that he is being held pending a trial, he does not

appear to be “in custody pursuant to a judgment of a State court” within the meaning of

§ 2254. Accordingly, the petition will be addressed under Kitterman’s § 2241 claim.

       After carefully reviewing the petition and exhibits in this case, the Court finds that

Kitterman is not entitled to relief, and the petition will be dismissed without prejudice. A

petition seeking habeas corpus relief is appropriate under 28 U.S.C. § 2241 when a

                                         Page 2 of 4
 Case 3:21-cv-00026-NJR Document 5 Filed 02/08/21 Page 3 of 4 Page ID #105




prisoner is challenging the fact or duration of his confinement. Preiser v. Rodriguez, 411

U.S. 475, 490 (1973). Under the abstention doctrine in Younger v. Harris, 401 U.S. 37 (1971),

a federal court will only intervene with pending state judicial proceedings under “special

circumstances.” Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484 (1973);

Sweeney v. Bartow, 612 F.3d 571 (7th Cir. 2010). Such special circumstances are generally

limited to issues of double jeopardy and speedy trial. Braden, 410 U.S. at 489-92; Sweeney,

612 F.3d at 573. Moreover, in the interest of comity between federal and state courts, a

habeas petitioner must exhaust his state court remedies before seeking relief in federal

court. Braden, 410 U.S. at 490-92.

       Whether Kitterman was under a duty to register as a sex offender under the

present charges is within the purview of the state court and its forthcoming proceedings.

Here, there are no special circumstances justifying intervention by this Court. There is no

indication that Kitterman claims there is an issue of double jeopardy or an issue of a

speedy trial. To the point that Kitterman is pursuing a constitutional issue, the

constitutionality of his 1996 plea deal is irrelevant to the present petition, as he has fully

served the sentence of probation under that plea deal. He argues no other

constitutionality claims that could be granted relief. Moreover, Kitterman is presently

detained for more charges than the one he seems to be challenging. Any relief on the

contested charge will not resolve his current detention.

       In short, the petition presents no colorable claims for this Court to intervene on

and does not survive preliminary review. The petition is therefore DISMISSED without

prejudice under 28 U.S.C. § 2254 and 28 U.S.C. § 2241.

                                        Page 3 of 4
    Case 3:21-cv-00026-NJR Document 5 Filed 02/08/21 Page 4 of 4 Page ID #106




        If Kitterman wishes to appeal this dismissal, he may file a notice of appeal with

this court within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(4). A motion for

leave to appeal in forma pauperis should set forth the issues Kitterman plans to present

on appeal. See FED. R. APP. P. 24(a)(1)(C). If Kitterman does choose to appeal and is

allowed to proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee

(the amount to be determined based on his prisoner trust fund account records for the

past six months) irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28

U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza,

181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day

appeal deadline. 2 It is not necessary for Kitterman to obtain a certificate of appealability

from this disposition of his § 2254 or § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638

(7th Cir. 2000).

        The Clerk is DIRECTED to close this case and enter judgment accordingly.

        IT IS SO ORDERED.

        DATED: February 8, 2021


                                                        ____________________________
                                                        NANCY J. ROSENSTENGEL
                                                        Chief U.S. District Judge




2
  A Rule 59(e) motion to alter or amend a judgment must be filed no later than 28 days after the entry of
the judgment. FED. R. CIV. P. 59(E).

                                             Page 4 of 4
